DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 20-32 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kellerman (US Pub No. 2013/0123827).
	Regarding claim 20, Kellerman discloses (Figures 1-5b) a guide component (16) configured for insertion into a human body proximate an anatomical structure (Figures 2a-5b) (Paragraphs 0039-0043); a penetrating shaft (20) configured to pass through the guide component (Figures 2a-5b) (Paragraphs 0039-0043), the penetrating shaft configured for delivering a line (not positively recited) through and extending beyond the anatomical structure so that the line exits the human body at an exit point [Fully configured in doing this since Kellerman discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the line” is not positively recited in the claim and is only functionally recited]; the line, capable of being connected to a delivery component (not positively recited) [Fully capable in doing this since Kellerman discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the line” and “the delivery component” are not positively recited in the claim and are only functionally recited], the line configured to be pulled from outside the exit point so as to move the delivery component from a first location in the human body to a second location in the human body proximate the anatomical structure  [Fully configured in doing this since Kellerman discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the line” and “the delivery component” are not positively recited in the claim and are only functionally recited]; and the delivery component comprising a space for holding an implant (not positively recited) [Since the delivery component is not positively recited in the claim, then this results in the implant to also not be positively recited in the claim and only functionally recited], the implant capable of being implanted to repair a tear in the anatomical structure [Fully configured in doing this since Kellerman discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the line”, “the delivery component” and “the implant” are not positively recited in the claim and are only functionally recited].
	Regarding claim 21, the guide component comprises a guide cannula (inside space of 16 as shown in Figures 2a-5b).
	Regarding claim 22, the delivery component comprises a delivery cannula [As stated in the rejection for claim 20 above, “the delivery component” is not positively recited in the claim and is only functionally recited which results in “the delivery cannula” to also not be positively recited in the claim and only functionally recited]. 
	Regarding claim 23, the delivery component further comprises a handle [As stated in the rejection for claim 20 above, “the delivery component” is not positively recited in the claim and is only functionally recited which results in “the handle” to also not be positively recited in the claim and only functionally recited].
	Regarding claim 24, said penetrating shaft comprises a needle (clearly shown in Figures 2a-5b) (Paragraphs 0039-0043).
	Regarding claim 25, the guide cannula comprises an angulated member (40) (Figure 3a). 
	Regarding claim 26, the delivery cannula comprises an angulated member [As stated in the rejections above, “the delivery component” and “the delivery cannula” are not positively recited in the claim and are only functionally recited which results in “the angulated member” to also not be positively recited in the claim and only functionally recited].
Regarding claim 27, the delivery cannula comprises a handle [As stated in the rejections above, “the delivery component” and “the delivery cannula” are not positively recited in the claim and are only functionally recited which results in “the handle” to also not be positively recited in the claim and only functionally recited].
Regarding claim 28, the line further comprises a connector being configured to engage a delivery cannula fixture component (not positively recited) [As stated in the rejection for claim 20 above, “the line” is not positively recited in the claim and is only functionally recited which results in “the connector” to also not be positively recited in the claim and only functionally recited].
Regarding claim 29, the delivery component further comprises a handle [As stated in the rejection for claim 20 above, “the delivery component” is not positively recited in the claim and is only functionally recited which results in “the handle” to also not be positively recited in the claim and only functionally recited].
Regarding claim 30, the guide component comprises an angulated member (40) (Figure 3a). 
	Regarding claim 31, the delivery component comprises an angulated member [As stated in the rejection for claim 20 above, “the delivery component” is not positively recited in the claim and is only functionally recited which results in “the angulated member” to also not be positively recited in the claim and only functionally recited].
Regarding claim 32, the delivery component further comprises a handle [As stated in the rejection for claim 20 above, “the delivery component” is not positively recited in the claim and is only functionally recited which results in “the handle” to also not be positively recited in the claim and only functionally recited].

Claims 33-39 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Heneveld (US Pub No. 2014/0296880).
	Regarding claim 33, Heneveld discloses (Figures 1-4c) a penetrating shaft (80) (Figures 4a-4b) configured to insert into a human body and pass through an anatomical structure of the human body [Fully configured in doing this]; and a line (71) configured to attach to the penetrating shaft (clearly shown in Figure 4a) (Paragraphs 0052-0055), the line configured to pass through and extend beyond the human body proximate the anatomical structure [Fully configured in doing this], the line further configured to connect to a delivery component (not positively recited) [Fully configured in doing this since Heneveld discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the delivery component” is not positively recited in the claim and is only functionally recited], the line capable of being pulled so as to move the delivery component from a first location in the human body to a second location in the human body proximate the anatomical structure for repairing a tear in the anatomical structure [Fully capable in doing this since Heneveld discloses all of the structural elements in the same arrangement as claimed. The examiner wants to note that “the delivery component” is not positively recited in the claim and is only functionally recited].
	Regarding claim 34, comprising a guide component (30) (Figure 3a) capable of passing through the anatomical structure [Fully capable in doing this], wherein the penetrating shaft is being passed through the guide component (clearly shown in Figures 3c and 4a) (Paragraphs 0052-0055).
	Regarding claim 35, the delivery component: a fixture component (not positively recited) for linkage to the line, the delivery component further including a space for holding an implant (not positively recited) [Since the delivery component is not positively recited in the claim, then this results in the implant and the fixture component to also not be positively recited in the claim and only functionally recited].
Regarding claim 36, the penetrating shaft comprises a needle (clearly shown in Figures 4a-4b) (Paragraphs 0052-0055).
	Regarding claim 37, the guide component comprises a guide cannula (90) (Figure 2b) (Paragraph 0052).
	Regarding claim 38, the guide component comprises a handle (20) (Figure 1a) (Paragraph 0051).
	Regarding claim 39, the guide component comprises an angulated member (see annotated figure below).



    PNG
    media_image1.png
    377
    761
    media_image1.png
    Greyscale




Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 20-39 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,299,829. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully contained within the claim of the patent application.
 Claims
16/424,291
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
Claims
Patent 10,299,829
1
2
3
4
5
6
7
8
9
10
11
12
13
14
1
15
16
17
18
19



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAJID JAMIALAHMADI whose telephone number is (571) 270-0172. The examiner can normally be reached on Monday-Friday 7am-5pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MAJID JAMIALAHMADI/Primary Examiner, Art Unit 3771